        Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 1 of 7




Barry L. Flegenheimer
Washington State Bar No. 11024
Bell Flegenheimer
119 First Avenue South, Suite 500
Seattle, WA 98104
(206) 621-8777
(206) 621-1256 (fax)
barrylfp@gmail.com

John DeFranco
Idaho State Bar No. 4953
Ellsworth, Kallas & DeFranco
1031 E. Park Blvd.
Boise, ID 83712
(208) 336-1843
(208) 345-8945 (fax)
jcd@greyhawklaw.com

                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,

               Plaintiff,
                                              CASE NO. CR-18-00258-BLW
 vs.

 PAVEL BABICHENKO,                            DEFENDANTS’ MOTION TO DISMISS
 GENNADY BABITCHENKO,                         GOVERNMENT’S NOTICE TO SEEK
 PIOTR BABICHENKO,                            FORFEITURE OF ALL FUNGIBLE
 TIMOFEY BABICHENKO,                          PROPERTY UNDER 18 U.S.C. § 984
 KRISTINA BABICHENKO,
 NATALYA BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMENTS,
 MIKHAIL IYERUSALIMETS,
 ARTUR PUPKO,

               Defendants.




  1 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
  FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
         Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 2 of 7




       I.      Introduction

       Pursuant to Federal Rule of Criminal Procedure 12(b), the Defendants1 move to dismiss

from the superseding indictment the notice of the Government’s intent to seek forfeiture of all

fungible property under 18 U.S.C. § 984. Because § 984 is facially inapplicable to this criminal,

in personam forfeiture action, the Government cannot forfeit fungible property pursuant to that

section. With trial starting in less than a week, the Defendants request the Court rule on this

motion only if and when the case reaches the forfeiture phase of the proceedings.

       II.     Discussion

       The superseding indictment states: “Pursuant to 18 U.S.C. § 984, the government will

seek forfeiture of fungible property.” Dkt. 210 at 33. Section 984 provides,

       (a)(1) In any forfeiture action in rem in which the subject property is cash, monetary
       instruments in bearer form, funds deposited in an account in a financial institution . . . , or
       precious metals—

       (A) it shall not be necessary for the Government to identify the specific property involved
       in the offense that is the basis for the forfeiture; and

       (B) it shall not be a defense that the property involved in such an offense has been
       removed and replaced by identical property.

       (2) Except as provided in subsection (b), any identical property found in the same place
       or account as the property involved in the offense that is the basis for the forfeiture shall
       be subject to forfeiture under this section.

       (b) No action pursuant to this section to forfeit property not traceable directly to the
       offense that is the basis for the forfeiture may be commenced more than 1 year from the
       date of the offense.




1
  This motion is filed on behalf of Pavel Babichenko, Gennady Babitchenko, Piotr Babichenko,
Timofey Babichenko, Kristina Babichenko, Natalya Babichenko, David Bibikov, Anna
Iyerusalimets, and Mikhail Iyerusalimets (collectively the “Defendants”).

    2 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
    FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
         Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 3 of 7




       A motion to dismiss based on a defect in the indictment or information must be raised

before trial, Fed. R. Crim. Pro. 12(b)(3)(B), or by an earlier deadline if set by the court, Fed. R.

Crim. Pro. 12(c)(1).2 “If a party does not meet the deadline for making a Rule 12(b)(3) motion,

the motion is untimely. But a court may consider the defense, objection, or request if the party

shows good cause.” Fed. R. Crim. Pro. 12(c)(3). According to this Court’s order, Rule 12

motions in this case were due by June 1, 2020. Dkt. 536.

       Section 984 is inapplicable to this criminal, in personam forfeiture action. This Court

should therefore find good cause to entertain this motion and dismiss the § 984 forfeiture notice

from the superseding indictment.

       First, § 984 is facially inapplicable to this criminal, in personam forfeiture. By its plain

language, § 984 applies only to civil, in rem forfeitures. See § 984(a)(1) (“In any forfeiture action

in rem . . . .”) (emphasis added); Stefan D. Cassella, Forfeiture Law in the United States, § 1-4(b)

(JurisNet, LLC, 2007) (“it is often said that criminal forfeiture is an in personam action against

the defendant, not an in rem action against the property involved in the offense”); Black’s Law

Dictionary (11th ed. 2019) (defining “in rem” as “[i]nvolving or determining the status of a


2
  The propriety of the Government’s intent to forfeit fungible property pursuant to § 984 is properly
addressed as an aspect of sentencing during the forfeiture phase of the trial. See Libretti v. United
States, 516 U.S. 29, 39 (1995) (“criminal forfeiture as an aspect of punishment imposed following
conviction of a substantive criminal offense”). Indeed, if the Defendants can challenge clear error
or illegality in the court’s sentence after the fact, surely they can challenge it before. See, e.g.,
Fed. R. Crim. Pro. 35(a) (“Within 14 days after sentencing, the court may correct a sentence that
resulted from arithmetical, technical, or other clear error.") (emphasis added); 28 U.S.C. § 2255(a)
(“A prisoner in custody under sentence of a court established by Act of Congress claiming . . . that
the sentence was in excess of the maximum authorized by law, . . . may move the court which
imposed the sentence to vacate, set aside or correct the sentence.”). The Defendants file this motion
out of an abundance of caution, however, should the Court conclude that the § 984 forfeiture notice
is a “defect in the indictment” subject to the time limitations of Rule 12(b)(3) and this Court’s
pretrial order, then the court should find good cause.

    3 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
    FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
         Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 4 of 7




thing, and therefore the rights of persons generally with respect to that thing,” and “in personam”

as “[i]nvolving or determining the personal rights and obligations of the parties”). The Eighth

Circuit recognized as much in United States v. Jennings, 487 F.3d 564, 586 (8th Cir. 2007):

“Section 984 provides for in rem proceedings against fungible property in civil forfeiture actions

when the government cannot specifically identify the proceeds directly traceable to the offense

and instead must resort to substitute assets.” Jennings thus held that “§ 984(b) has no application

to the criminal forfeiture ordered against Jennings in personam pursuant to 28 U.S.C. § 2461(c).”

Jennings, 487 F.3d at 586. Here, just as in Jennings, the Government has brought its forfeiture

action in a criminal case against the Defendants personally, not in a civil case against the

property itself. Thus, § 984 is inapplicable to this criminal, in personam forfeiture.3

       Second, there is good cause to consider this motion. Only when the Defendants prepared

their objections to the Government’s jury instructions, which included an instruction on § 984,

did they realize that the Government intended to forfeit fungible property using an inapplicable

civil statute. See Dkt. 879 at 16 n.11. Although the Defendants’ oversight may not alone amount

to good cause, combined with the complete inapplicability of § 984 to this case and the

Defendants’ right to effective assistance of counsel in this forfeiture proceeding, there is good

cause in this case. Indeed, the Government’s error followed by the Defendants’ initial oversight

should not result in the forfeiture of the Defendants’ property using a statute that is plainly



3
  Further, § 984 is subject to a one-year statute of limitations. See § 984(b) (“No action pursuant
to this section to forfeit property not traceable directly to the offense that is the basis for the
forfeiture may be commenced more than 1 year from the date of the offense.”) (emphasis added).
Therefore, even if § 984 did apply to this case, much of the property the Government seeks to
forfeit falls outside of that one-year statute of limitations. See Dkt. 210.


    4 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
    FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
         Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 5 of 7




inapplicable; to do so would only compound those deficiencies, result in an illegal sentence and

be unjust.

       III.    Conclusion

       Should this case reach the forfeiture stage of the proceedings, the Defendants respectfully

request the Court dismiss the Government’s § 984 forfeiture claim.

       DATED this 17th day of June 2021.


                                             s/ Barry Flegenheimer
                                             s/ John DeFranco
                                             Attorneys for Paul Babichenko




  5 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
  FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
        Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 6 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of June, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:

       Katherine L. Horwitz
       Christian S. Nafzger
       Assistant United States Attorneys
       Office of the United States Attorney
       1290 West Myrtle Street, Suite 500
       Boise, ID 83702
       Kate.Horwitz@usdoj.gov
       Christian.Nafzger@usdoj.gov

       Tim Flowers
       U.S. Department of Justice
       Criminal Division
       1301 New York Ave. NW, Suite 600
       Washington, D.C. 20530
       Timothy.Flowers2@usdoj.gov

       John DeFranco
       1031 E. Park Blvd.
       Boise, ID 83712
       jcd@greyhawklaw.com
       Barry Flegenheimer
       119 First Ave. S., Suite 500
       Seattle, WA 98155
       barrylfp@gmail.com
       Attorneys for Pavel Babichenko

       Paul E. Riggins
       380 South 4th Street, Ste. 104
       Boise, ID 83702
       rigginslaw@gmail.com
       Andrew Masser
       2399 S. Orchard St., Suite 204
       Boise, ID 83705
       andrew@baldaufmasser.com
       Attorneys for Piotr Babichenko




  6 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
  FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
    Case 1:18-cr-00258-BLW Document 980 Filed 06/17/21 Page 7 of 7




   Rob S. Lewis
   913 W. River Street, Ste. 430
   Boise, ID 83702
   office@roblewislaw.com
   Attorney for Timofey Babichenko

   Greg S. Silvey
   P.O. Box 5501
   Boise, ID 83705
   greg@idahoappeals.com
   Attorney for Kristina Babichenko

   J.D. Merris
   913 W. River Street, Ste. 420
   Boise, ID 83702
   jmerris@earthlink.net
   Attorney for Natalya Babichenko

   Robyn A. Fyffe
   P.O. Box 5681
   Boise, ID 83705
   robyn@fyffelaw.com
   Attorney for David Bibikov

   Melissa Winberg
   Nicole Owens
   702 W. Idaho Street, Ste. 1000
   Boise, ID 83702
   melissa_winberg@fd.org
   nicole_owens@fd.org
   Attorneys for Anna Iyerusalimets

   Ellen Nichole Smith
   P.O. Box 140857
   Garden City, ID 83714
   ellen@smithhorras.com
   Attorney for Mikhail Iyerusalimets


                                        /s/ Melisa Wong
                                        Legal Assistant




7 • DEFENDANTS’ MOTION TO DISMISS GOVERNMENT’S NOTICE TO SEEK
FORFEITURE OF ALL FUNGIBLE PROPERTY UNDER 18 U.S.C. § 984
